

116 HRES 1192 IH: Expressing support for the goals of November National Lung Cancer Awareness Month and for the early detection of lung cancer.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1192IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Rutherford) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals of November National Lung Cancer Awareness Month and for the early detection of lung cancer. 
Whereas lung cancer is the leading cause of cancer-related death among men and women in the United States, accounting for more deaths than colon cancer, breast cancer, and prostate cancer combined; Whereas lung cancer is the second most common cancer in the United States; 
Whereas 1 in 15 men and 1 in 17 women in the United States will develop lung cancer during their lifetime; Whereas it is estimated that in 2020, 228,820 individuals in the United States will be diagnosed with lung cancer, and 135,720 individuals will die from the disease; 
Whereas the 5-year survival rate for localized lung cancer is around 59 percent, yet only about 17 percent of lung cancers are diagnosed at this stage; Whereas screening for lung cancer for high-risk individuals using low-dose computed tomography can lead to the earlier detection of lung cancer and save lives, reducing the mortality by 20 percent when compared to screening by chest x-ray in the National Lung Screening Trial and reducing the risk of death at 10 years by 24 percent in men and 33 percent in women when compared to no screening as demonstrated by another large randomized trial; 
Whereas lung cancer screening can effectively reduce lung cancer mortality, yet only a small percentage of individuals (3.9 to 8.6 percent) considered to be at high risk for developing lung cancer actually undergo lung cancer screening with low-dose computed tomography; and Whereas educational efforts can increase awareness for lung cancer and lung cancer screening among the general public, patients, and health care workers, thereby increasing the early detection of lung cancer: Now, therefore, be it 
That the House of Representatives— (1)supports the goals and ideals of November National Lung Cancer Awareness Month; 
(2)supports efforts to increase awareness of, and education about, lung cancer and lung cancer screening among the general public of the United States; (3)recognizes the need for additional research into early diagnosis, screening, and treatment for lung cancer; and 
(4)encourages the people of the United States to observe National Lung Cancer Awareness Month with appropriate awareness and educational activities. 